Filed Pursuant to Rule 424(b)(3) Registration No. 333-132809-53 Supplement To Prospectus Supplement Dated February 21, 2007 (To Prospectus Dated February 13, 2007) $603,133,300 (Approximate at Time of Issuance) Asset-Backed Certificates, Series 2007-2 GSAA Home Equity Trust 2007-2 Issuing Entity GS Mortgage Securities Corp. Depositor Goldman Sachs Mortgage Company Sponsor Wells Fargo Bank, National Association Master Servicer and Securities Administrator Avelo Mortgage, L.L.C. GreenPoint Mortgage Funding, Inc. HSBC Mortgage Corporation (USA) SunTrust Mortgage, Inc. Servicers This is a supplement (the “Supplement”) to the prospectus supplement dated February 21, 2007 (the “Prospectus Supplement”) to the prospectus dated February 13, 2007 with respect to the above-captioned series of certificates.This
